DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 24-40 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II (method of controlling a laser array), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2022.
Applicant’s election without traverse of Claims 1-23 and 41-55 (Group I) in the reply filed on 03/10/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 19, 21-22, 41, 46-51, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. (US 20180304539 A1, hereinafter Ng).
	Regarding claim 1, Ng discloses a laser control system (Para. 0011, lines 1-6, “The controller…to operate the energy sources to apply energy to another selected region of the other layer of feed material…”) for controlling a laser array (Para. 0016, lines 1-3, “…array of the 
a position sensor configured to detect a position of a laser array (Para. 0047, lines 4-7, “The sensing system 112 can include one or more optical sensors that measure a height of a topmost layer of feed material 106 relative to the support 122.”) and generate a position signal (Para. 0094, lines 12-15, “A processor in the controller 116, e.g., as controlled by firmware or software, can interpret the data object received from the computer to generate the set of signals necessary to control the components of the apparatus…”), wherein the laser array comprises a plurality of laser sources (Para. 0080, line 10, “…an array of lasers…”); and 
a controller configured to trigger one or more laser energy sources of the plurality of laser energy sources based on the position signal (Para. 0072, lines 4-7, “…controller 116 is configured to individually address each of the energy sources 130a such that the energy sources 130a can be selectively operated to apply energy to the selected regions 142…”, where the processor in the controller 116 provides signals).
Regarding claim 19, Ng teaches the apparatus according to claim 1, as set forth above, discloses wherein a relative position of each laser source of the plurality of laser sources is fixed within the laser array (Inherently disclosed in Ng, Para. 0043, lines 7-8, “…the energy sources 130a are fixed to the support 122.”).
Regarding claim 21, Ng teaches the apparatus according to claim 1, as set forth above, discloses wherein controller comprises one or more field programmable gate arrays and/or one or more application-specific integrated circuits (Inherently disclosed in Ng, Para. 0093, lines 5 from end, “The processes and logic flows can also be performed by, and apparatus can also be 
Regarding claim 22, Ng teaches the apparatus according to claim 1, as set forth above, discloses wherein each laser source of the plurality of laser sources is independently controllable (Inherently disclosed in Ng, Para. 0072, lines 4-7, “The controller 116 is configured to individually address each of the energy sources 130a such that the energy sources 130a can be selectively operated to apply energy to the selected regions 142.”).

Regarding claim 41, Ng discloses an additive manufacturing system (Para. 0002, lines 1-2, “…energy delivery systems for additive manufacturing apparatuses.”) comprising: 
a build surface (Para. 0031, lines 5-6, “…energy source is movable across an entire width and an entire length of the build area…); 
a plurality of laser energy sources (Para. 0080, line 10, “…an array of lasers…”); 
an optics assembly movable relative to the build surface (Para. 0040, lines 2-5, “…apparatus 100 includes multiple platforms 102a-102c, e.g., three platforms, arranged in a linear array. However, the apparatus 100 could include more than three platforms, and the platforms could be arranged in a two-dimensional array…”) and configured to direct laser energy from the plurality of laser energy sources towards the build surface to form an array of laser energy pixels on the build surface (Para. 0050, lines 8-11, “…each energy source cures a corresponding voxel of the article to be formed. Each voxel of the article to be formed can correspond to one or more drops 133 of feed material 106.”), wherein a relative position of each laser energy pixel in the array is fixed (Para. 0043, lines 7-8, “…the energy sources 130a are fixed to the support 122.”), and wherein movement of the optics assembly relative to the build 102 along the X-axis and, in some implementations, along the Y-axis.”); 
a position sensor configured to detect a position of the optics assembly (Para. 0047, lines 4-7, “The sensing system 112 can include one or more optical sensors that measure a height of a topmost layer of feed material 106 relative to the support 122.”); and 
a laser control system comprising: 
a first controller configured to receive a position signal from the position sensor and generate a trigger signal based on the position signal (Para. 0094, lines 12-15, “A processor in the controller 116, e.g., as controlled by firmware or software, can interpret the data object received from the computer to generate the set of signals necessary to control the components of the apparatus…”), and  7859735.1- 29 – 
a second controller configured to receive the trigger signal (Para. 0072, lines 4-7, “…controller 116 is configured to individually address each of the energy sources 130a such that the energy sources 130a can be selectively operated to apply energy to the selected regions 142…”, where the processor in the controller 116 provides signals ) and send a firing signal a subset of the plurality of laser energy sources to selectively activate a subset of the array of laser energy pixels upon receiving the trigger signal (Claim 7, “…controller is configured to operate the first energy sources to apply energy to the selected region and then operate the second energy sources to apply energy to the selected region.”).
Regarding claim 46, modified Ng teaches the apparatus according to claim 41, as set forth above, discloses wherein each of the first controller and the second controller comprises at least one of a field programmable gate array and/or an application-specific integrated circuit 
Regarding claim 47, modified Ng teaches the apparatus according to claim 41, as set forth above, discloses wherein the second controller comprises a plurality of digital outputs, and each digital output is coupled to a laser energy source of the plurality of laser energy sources (Para. 0092, lines 4-10, “The controller can include one or more programs to control…data processing apparatus…multiple processors or computers…”, where multiple control units or processors can be included in the controller 116, where each control/processor is capable of emitting a digital signal).
Regarding claim 48, modified Ng teaches the apparatus according to claim 41, as set forth above, discloses wherein the second controller comprises a plurality of control units (Para. 0092, lines 4-10, “The controller can include one or more programs to control…data processing apparatus…multiple processors or computers…”, where multiple control units or processors can be included in the controller 116), and wherein each control unit is configured to control a subset of the plurality of laser energy sources (Para. 0072, lines 4-7, “The controller 116 is configured to individually address each of the energy sources 130a such that the energy sources 130a can be selectively operated to apply energy to the selected regions 142.”).
Regarding claim 49, modified Ng teaches the apparatus according to claim 48, as set forth above, discloses wherein the trigger signal from the first controller is split to deliver the trigger signal to each control unit of the plurality of control units (Para. 0093, “…processes and logic flows described in this specification can be performed by one or more programmable 116 can be more than one and where each processor is capable of receiving signals to control movement of the laser array).
Regarding claim 50, modified Ng teaches the apparatus according to claim 41, as set forth above, discloses wherein the first controller comprises a first memory configured to store a list of laser trigger positions, and wherein the first controller is configured to generate the trigger signal based on a comparison of the position signal to the list of laser trigger positions (Claim 7, “…controller is configured to operate the first energy sources to apply energy to the selected region and then operate the second energy sources to apply energy to the selected region.”, where Ng discloses multiple controllers (Para. 0092) capable of storing CAD compatible files with laser patterns (Para. 0094), where the first controller would be in charge of the first energy sources).
Regarding claim 51, modified Ng teaches the apparatus according to claim 50, as set forth above, discloses wherein the second controller comprises a second memory configured to store a plurality of laser patterns, and wherein each laser trigger position of the list of laser trigger positions corresponds to one or more laser patterns of the plurality of laser patterns (Claim 7, “…controller is configured to operate the first energy sources to apply energy to the selected region and then operate the second energy sources to apply energy to the selected region.”, where Ng discloses multiple controllers (Para. 0092) capable of storing CAD compatible files with laser patterns (Para. 0094), where the second controller would be in charge of the second energy sources).
Regarding claim 54, modified Ng teaches the apparatus according to claim 41, as set forth above, discloses wherein each laser energy source of the plurality of laser energy sources is independently controllable (Para. 0072, lines 4-7, “The controller 116 is configured to 130a such that the energy sources 130a can be selectively operated to apply energy to the selected regions 142.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 20180304539 A1, hereinafter Ng) in view of Bleeker (CN 1501170 A).
Regarding claim 2, Ng teaches the apparatus according to claim 1, as set forth above, discloses wherein the controller comprises: 
a first controller operatively coupled to the position sensor (Para. 0094, lines 12-15, “A processor in the controller 116, e.g., as controlled by firmware or software, can interpret the data object received from the computer to generate the set of signals necessary to control the components of the apparatus…”), and; 
116…”, which is attached to the processor) and to the plurality of laser sources, wherein the second controller is configured to: 
receive the trigger signal (Para. 0072, lines 4-7, “…controller 116 is configured to individually address each of the energy sources 130a such that the energy sources 130a can be selectively operated to apply energy to the selected regions 142…”, where the processor in the controller 116 provides signals ), and send a firing signal to a subset of laser sources of the plurality of laser sources of upon receiving the trigger signal (Claim 7, “…controller is configured to operate the first energy sources to apply energy to the selected region and then operate the second energy sources to apply energy to the selected region.”).
Ng does not disclose:
wherein the first controller is configured to: receive the position signal, compare the position signal to a list of laser trigger positions, and generate a trigger signal based on the comparison of the position signal to the list of laser trigger positions.
However, Bleeker discloses, in the similar field of laser based additive manufacturing systems, a controller that receive a position signal, compare the position signal to a predetermined value, and generate a feedback control signal in order to maintain the predetermined value (Page 4, Para. 2, lines 6-8, “…the actuator device also can provide to device positioning instructions for positioning a substrate table in response to providing feedback control, the feedback control by the position sensor…”, where a feedback control system functions through having a base parameter, continuously measuring the parameter, finding the difference, and then rectifying the difference in order to maintain the base parameter value). It would have been obvious for one of ordinary skill in the art before the effective filling date of the 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of maintaining a predetermined position of the plate relative to the projection system or laser system through the feedback control system, as stated by Bleeker, Page 4, Para. 2, lines 3-4, “…actuator device connected to the position sensor for the transparent plate maintained in a predetermined position relative to the projection system…”.
	Regarding claim 3, modified Ng teaches the apparatus according to claim 2, as set forth above, discloses wherein the laser array (Inherently disclosed in Ng, Para. 0080, lines 9-10, “The energy sources can also include, for example, an array of lasers…”, where the energy sources cure the material being printed) forms a portion of an additive manufacturing system comprising a build surface (Inherently disclosed in Ng, claim 4, “…a build area of the platform…”) and an optics assembly movable relative to the build surface (Inherently disclosed in Ng, Para. 0040, lines 2-5, “…apparatus 100 includes multiple platforms 102a-102c, e.g., three platforms, arranged in a linear array. However, the apparatus 100 could include more than three platforms, and the platforms could be arranged in a two-dimensional array…”) and configured to direct laser energy from the laser array towards the build surface to form an array of laser energy pixels on the build surface (Inherently disclosed in Ng, Para. 0050, lines 8-11, “…each energy source cures a corresponding voxel of the article to be formed. Each voxel of the article to be formed can correspond to one or more drops 133 of feed material 106.”).	
Regarding claim 4, modified Ng teaches the apparatus according to claim 3, as set forth above, discloses wherein the additive manufacturing system comprises a system for moving the optics assembly relative to the build surface (Inherently disclosed in Ng, Para. 0013, lines 3 from 
	Regarding claim 5, modified Ng teaches the apparatus according to claim 2, as set forth above, discloses wherein the subset of laser sources is selected based on a first laser pattern corresponding to a first laser trigger position of the list of laser trigger positions (Inherently disclosed in Ng, claim 7, “…array of the energy sources is a first array of first energy sources to emit radiation to cure an outer surface of the layer of feed material…”, where the first laser pattern corresponds to the outer surface).
	Regarding claim 6, modified Ng teaches the apparatus according to claim 5, as set forth above, discloses wherein the second control is further configured to transition to a second laser pattern corresponding to a second laser trigger position of the list of laser trigger positions after sending the firing signal (Inherently disclosed in Ng, claim 7, “…second array of second energy sources to emit radiation to cure an interior of the layer of feed material…”).
	Regarding claim 7, modified Ng teaches the apparatus according to claim 6, as set forth above, discloses wherein the second controller is further configured to send a second firing signal to a second subset of laser sources upon receiving a second trigger signal (Inherently disclosed in Ng, Para. 0072, lines 4-7, “The controller 116 is configured to individually address each of the energy sources 130a such that the energy sources 130a can be selectively operated to apply energy to the selected regions 142.”).
	Regarding claim 8, modified Ng teaches the apparatus according to claim 7, as set forth above, discloses wherein the second subset of laser sources is selected based on the second laser pattern, and the second trigger signal corresponds to the second laser trigger position (Inherently disclosed in Ng, Para. 0072, where the controller 116 selects individual energy sources 
	Regarding claim 9, modified Ng teaches the apparatus according to claim 2, as set forth above, discloses wherein second controller is configured to control individual laser energy sources of the plurality of laser energy sources (Inherently disclosed in Ng, Para. 0072, lines 4-5, “The controller 116 is configured to individually address each of the energy sources 130a…”).
	Regarding claim 10, modified Ng teaches the apparatus according to claim 2, as set forth above, discloses wherein each laser source of the subset of laser sources is configured to toggle a power setting upon receiving the firing signal from the second controller (Inherently disclosed in Ng, Para. 0080, lines 1-5, “…the controller 116 determines an amount of current to be delivered to the energy sources 130a and/or the energy sources 130b to control the intensity of the radiation emitted by the energy sources 130a and/or the energy sources 130b.”, where the lasers can be controlled to turn on after the control receives a signal).
	Regarding claim 11, modified Ng teaches the apparatus according to claim 10, as set forth above, discloses wherein the power setting comprises at least of a pulse width modulation setting, an on or off state (Inherently disclosed in Ng, Para. 0072, lines 4-7, “The controller 116 is configured to individually address each of the energy sources 130a such that the energy sources 130a can be selectively operated to apply energy to the selected regions 142.”, where an on and off state for the laser sources can be controlled by the controller), an analog power, and/or an on time (Inherently disclosed in Ng, Para. 0051, lines 4-5, “A time delay between deposition and exposure…”, where the laser sources can be delayed and staggered to control the time of exposure of the build material).
 wherein the first controller comprises a first memory configured to store the list of laser trigger positions, and wherein the second controller comprises a second memory configured to store a plurality of laser patterns (Inherently disclosed in Ng, claim 7, “…controller is configured to operate the first energy sources to apply energy to the selected region and then operate the second energy sources to apply energy to the selected region.”, where Ng discloses multiple controllers (Para. 0092) capable of storing CAD compatible files with laser patterns (Para. 0094)).  
	Regarding claim 13, modified Ng teaches the apparatus according to claim 12, as set forth above, discloses wherein each laser trigger position of the list of laser trigger positions corresponds to one or more laser patterns of the plurality of laser patterns (Inherently disclosed in Ng, Para. 0094, lines 4-5, “…(CAD)-compatible file that identifies the pattern in which the feed material should be formed for each layer…”).
	Regarding claim 14, modified Ng teaches the apparatus according to claim 13, as set forth above, discloses wherein each laser pattern of the plurality of laser patterns comprises a firing state for each laser source of the plurality of laser sources (Inherently disclosed in Ng, Para. 0094, lines 5 from end, “…processor in the controller 116, e.g., as controlled by firn1ware or software, can interpret the data object received from the computer to generate the set of signals necessary to control the components of the apparatus 100 to deposit…”).
	Regarding claim 15, modified Ng teaches the apparatus according to claim 2, as set forth above, discloses wherein the second controller comprises a plurality of control units (Inherently disclosed in Ng, Para. 0092, lines 4-10, “The controller can include one or more programs to control…data processing apparatus…multiple processors or computers…”, where multiple 116), and wherein each control unit is configured to control a subset of the plurality of laser sources (Inherently disclosed in Ng, Para. 0072, lines 4-7, “The controller 116 is configured to individually address each of the energy sources 130a such that the energy sources 130a can be selectively operated to apply energy to the selected regions 142.”).
	Regarding claim 16, modified Ng teaches the apparatus according to claim 15, as set forth above, discloses wherein the trigger signal from the first controller is split to deliver the trigger signal to each control unit of the plurality of control units (Inherently disclosed in Ng, Para. 0093, “…processes and logic flows described in this specification can be performed by one or more programmable processors…”, where the processor in the controller 116 can be more than one and where each processor is capable of receiving signals to control movement of the laser array).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 20180304539 A1, hereinafter Ng) in view of Bleeker (CN 1501170 A) and in further view of Brezoczky et al. (US 20180111319 A1, hereinafter Brezoczky) and Birch (GB 2533287 A).
Regarding claim 17, modified Ng teaches the apparatus according to claim 2, as set forth above.
Modified Ng does not disclose:
the first controller is configured to generate trigger signals at a second frequency lower than the first frequency and
wherein the position sensor is configured to generate position signals at a first frequency.

	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a specific communication channel for the additive manufacturing process as stated by Brezocsky, Para. 190, lines 5 from end, “…RFID may be specific for a build module, user entity, [ect]…”.
Furthermore, Birch discloses, in the similar field of additive manufacturing, an encoder, which is inherently a positioning device, that is capable of emitting signals at a frequency (Page 6, Para. 3, lines 5-6, “…multiplied encoder period of six50 MHz clock cycles and an additional encoder pulse is determined to occur after each six clock cycles…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the actuator in modified Ng to include an encoder and to have the encoder emit at the frequency as taught by Birch.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of increased resolution in the position detection of the encoder 
Regarding claim 18, modified Ng teaches the apparatus according to claim 17, as set forth above, discloses wherein the first frequency is between 1 MHz and 50 MHz (Inherently disclosed in teaching from Birch, “Page 6, Para. 3, lines 5-6, “…multiplied encoder period of six 50 MHz…”).
Modified Ng does not disclose:
the second frequency is between 1Hz and 1 MHz.
However, Brezocsky provides a range of frequency values that the controller can emit (Para. 0190, lines 6-7 from end, “The electromagnetic signals may comprise visible light, infrared, ultraviolet, or radio frequency signals.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the controller from modified Ng to have the specific frequency ranges as taught by Brezocsky.
	 Regarding the specific frequency range of the controller, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose a range for the frequency. See MPEP 2144.05, Section II A and B. Routine experimentation would have been desired to one of ordinary skill in the art, as the initial application of Ng discloses the controller communicating signals with the actuator to guide the laser array. With the range of controller signals being in the electromagnetic spectrum from Brezocsky, a selection would be a pure design choice and still result in the same end functionally of communication between the controller and the actuator.
20 is rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 20180304539 A1, hereinafter Ng) in view of Goldman et al. (US 20110218695 A1, hereinafter Goldman).
Regarding claim 20, Ng teaches the apparatus according to claim 1, as set forth above.
Ng does not disclose:
wherein the position signal comprises at least one of an encoder signal and /or an estimated position based on a timing signal.
However, Goldman discloses, in the similar field of additive manufacturing with lasers, a position signal that consists of an encoder signal (Para. 0005, lines 1-3, “…a position encoder is disclosed which can provide one or more trigger output signals based on position signals developed within the encoder…”, where Para. 0011, lines 3-4, “…such pulsed sources include a laser…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the position signal from Ng to include an encoder signal as taught by Goldman.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having additional functionality to the system without added cost, as stated by Goldman, Para. 0022, lines 5-8, “...trigger output functionality may be added to the encoder with no extra associated cost and can be fully programmable, which can be advantageous or even required for certain applications.”.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 20180304539 A1, hereinafter Ng) in view of Karp et al. (US 20180229444 A1, hereinafter Karp).

Ng does not disclose:
 wherein the laser array comprises between 2 and 2000 laser sources.
However, Karp discloses, in the similar field of additive manufacturing with lasers, a laser array shown with laser sources that are between 2 to 2000 (Para. 0048, lines 8-9, “Laser array 500 also includes a plurality of lenses 506…”, where in Fig. 5, the amount of laser sources is between 2 and 2000). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the laser sources in the laser array from Ng to be the amount between 2 to 2000 as taught by Karp.
	 Regarding the amount of laser sources used, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose an amount of laser sources to cover the build plate. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Ng discloses laser arrays that can cover the build plate.
Furthermore, it has been held that the mere duplication of parts is an obvious modification to make. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The change in laser sources would still result in the same end-function of performing additive manufacturing.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 20180304539 A1, hereinafter Ng) in view of Brezoczky et al. (US 20180111319 A1, hereinafter Brezoczky) and in view of Goldman et al. (US 20110218695 A1, hereinafter Goldman).
Regarding claim 42, Ng teaches the apparatus according to claim 41, as set forth above.
Ng does not disclose:
wherein the position sensor comprises an encoder of an actuator, and 
the position signal comprises an encoder signal from the actuator.
However, Brezocsky discloses a position sensor that comprises an encoder for an actuator (Para. 0085, Page 52, lines 19-20, “…the encoder and/or actuator facilitates the movement of a shaft.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the position sensor and actuator in Ng to include the encoder connected to the actuator as taught by Brezocsky.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of additional position tracking on the actuator to help facilitate movement, as stated by Brezoczky, Para. 0085, Page 52, lines 20-21, “…encoder and/or actuator facilitates the movement of two or more shafts…”. 
In addition, regarding positioning devices, encoders are commonly known in the art. It would be obvious to try substituting different position measuring devices in order to obtain the predictable results of having position data.
Furthermore, Goldman discloses a position signal that consists of an encoder signal (Para. 0005, lines 1-3, “…a position encoder is disclosed which can provide one or more trigger output signals based on position signals developed within the encoder…”, where Para. 0011, lines 3-4, “…such pulsed sources include a laser…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the position sensor in Ng to include the position encoder signal as taught by Goldman.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having additional functionality to the system without added cost, as stated by Goldman, Para. 0022, lines 5-8, “...trigger output functionality may be added to the .

Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 20180304539 A1, hereinafter Ng) in view of Brezoczky et al. (US 20180111319 A1, hereinafter Brezoczky) and in view of Goldman et al. (US 20110218695 A1, hereinafter Goldman) and in further view of Birch (GB 2533287 A).
Regarding claim 43, modified Ng teaches the apparatus according to claim 42, as set forth above.
Modified Ng does not disclose:
wherein encoder generates the encoder signal at a first frequency, and 
the first controller is configured to generate the trigger signal at a second signal lower than the first frequency.
However, Birch discloses, in the similar field of additive manufacturing, an encoder, which is inherently a positioning device, that is capable of emitting signals at a frequency (Page 6, Para. 3, lines 5-6, “…multiplied encoder period of six50 MHz clock cycles and an additional encoder pulse is determined to occur after each six clock cycles…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the actuator in modified Ng to include an encoder and to have the encoder emit at the frequency as taught by Birch.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of increased resolution in the position detection of the encoder through the temporal delay method as stated by Birch, Page 7, Para. 1, lines 8-10, “…convert the 
Furthermore, Brezocsky discloses, in the similar field of additive manufacturing, a controller that emits electronic signals at any frequency value in the visible light, infrared, ultraviolet, or radio frequencies (Para. 0190, lines 5 from end, “…electromagnetic signals may comprise a radio frequency identification signal (RFID). The RFID may be specific for a build module, user, entity, 3D object model, processor, material type, printing instruction, 3D print job, or any combination thereof.”, where the frequency can be set any value within visible light to radio, where it can be set to be lower than the encoder frequency). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the controller in modified Ng to have signals emitted at the frequencies as taught by Brezocsky.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a specific communication channel for the additive manufacturing process as stated by Brezocsky, Para. 190, lines 5 from end, “…RFID may be specific for a build module, user entity, [ect]…”.
Regarding claim 44, modified Ng teaches the apparatus according to claim 43, as set forth above, discloses wherein the first frequency is between 1 MHz and 50 MHz (Inherently disclosed in teaching from Birch, “Page 6, Para. 3, lines 5-6, “…multiplied encoder period of six 50 MHz…”).
Modified Ng does not disclose:
the second frequency is between 1Hz and 1 MHz.

	 Regarding the specific frequency range of the controller, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose a range for the frequency. See MPEP 2144.05, Section II A and B. Routine experimentation would have been desired to one of ordinary skill in the art, as the initial application of Ng discloses the controller communicating signals with the actuator to guide the laser array. With the range of controller signals being in the electromagnetic spectrum from Brezocsky, a selection would be a pure design choice and still result in the same end functionally of communication between the controller and the actuator.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 20180304539 A1, hereinafter Ng) in view of Wang et al. (CN 106964900 A, hereinafter Wang).
Regarding claim 45, Ng teaches the apparatus according to claim 41, as set forth above, discloses wherein the position sensor is configured to estimate a position of the optics assembly based on a position profile for the optics assembly (Para. 0094, lines 4-6, “…(CAD)-compatible file that identifies the pattern in which the feed material should be formed…”).
Ng does not disclose:
position sensor is configured to estimate a position of the optics assembly based on a timing signal.

	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of real time feedback, which was similarly done for the controller system, where requirements for fabrication could be adjusted to conform in real time if deviations occur, as stated by Wang, Page 4, Para. 2, lines 2-3, “…drive the metal…move according to the real-time requirement of the metal parts each lamination…”.

Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 20180304539 A1, hereinafter Ng) in view of Bleeker (CN 1501170 A).
Regarding claim 52, Ng teaches the apparatus according to claim 41, as set forth above, discloses the laser array capable of moving in a first and second axis (Inherently disclosed in Ng, Para. 0052, lines 7-9, “…energy sources 130a can be moved…along the X-axis…along the Y-axis…”). 
Ng does not disclose:
wherein the position sensor comprises a first position sensor configured to detect a position of the optics assembly along a first axis and a second position sensor configured to detect a position of the optics assembly along a second axis.

	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of accurately positioning the substrate/build plate with the laser system as stated by Bleeker, Page 3, Para. 3, lines 8-9, “…accurately positioning the substrate and the mask table…”.
Regarding claim 53, modified Ng teaches the apparatus according to claim 52, as set forth above, discloses wherein the position signal corresponds to a position of the optics assembly along the first axis and/or the second axis (Inherently disclosed in Ng, Para. 0052, lines 7-9, “…energy sources 130a can be moved relative to the platform 102 along the X-axis and, in some implementations, along the Y-axis.”, where the position signal creates movement in the actuator along the X and Y axes).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 20180304539 A1, hereinafter Ng) in view of Karp et al. (US 20180229444 A1, hereinafter Karp).
Regarding claim 55, Ng teaches the apparatus according to claim 41, as set forth above.
Ng does not disclose:
 wherein the plurality of laser energy sources comprises between 2 and 2000 laser sources.
However, Karp discloses, in the similar field of additive manufacturing with lasers, a laser array shown with laser sources that are between 2 to 2000 (Para. 0048, lines 8-9, “Laser array 500 also includes a plurality of lenses 506…”, where in Fig. 5, the amount of laser sources is between 2 and 2000). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the laser sources in the laser array from Ng to be the amount between 2 to 2000 as taught by Karp.
	 Regarding the amount of laser sources used, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose an amount of laser sources to cover the build plate. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Ng discloses laser arrays that can cover the build plate.
Furthermore, it has been held that the mere duplication of parts is an obvious modification to make. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The change in laser sources would still result in the same end-function of performing additive manufacturing.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
03/25/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761